EXHIBIT 10.01

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into effective as of
July 1, 2019, by and between Stuart W. Epperson, an individual (“Executive”),
and Salem Communications Holding Corporation, a Delaware corporation (the
“Company”).

RECITALS

WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated July 1, 2018 (the “Old Employment Agreement”);

WHEREAS, the Executive and the Company wish to terminate the Old Employment
Agreement, effective as of midnight on June 30, 2019;

WHEREAS, the Company desires to employ Executive in the capacity of Chairman of
the Board of the Company on the terms and conditions set forth herein; and

WHEREAS, Executive desires to serve in such capacity on behalf of the Company
and to provide to the Company the services described herein on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Executive and the
Company hereby agree as follows:

1.    Employment by the Company and Term.

(a)    Duties. Subject to the terms set forth herein, the Company agrees to
employ Executive as Chairman of the Board and Executive hereby accepts such
employment. As Chairman of the Board, Executive shall have the authority,
functions, duties, powers and responsibilities for Executive’s corporate office
and position as set forth in the Company’s Bylaws from time to time and such
other authority, functions, duties, powers and responsibilities as the Board of
Directors of the Company (the “Board”) may from time to time prescribe or
delegate to Executive, in all cases to be consistent with Executive’s corporate
offices and positions. Notwithstanding the foregoing, the Board may change
Executive’s title, corporate office, positions, authority, functions, duties,
powers and responsibilities from time to time if it, in its sole discretion,
believes such change(s) to be in the best interest of the Company, provided that
in no event shall Executive’s status be of lesser stature than as non-executive
Vice Chairman.

(b)    Full Time and Best Efforts. During the Term, Executive shall apply, on a
full-time basis, all of his skill and experience to the performance of his
duties hereunder and shall not, without the prior consent of the Board, devote
substantial amounts of time to outside business activities. The performance of
Executive’s duties shall be primarily in Winston-Salem,



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 2 of 12

 

North Carolina and Jacksonville, Florida, subject to reasonable travel as the
performance of his duties in the business may require. Notwithstanding the
foregoing, Executive may devote a reasonable amount of his time to civic,
community, charitable or passive investment activities in a manner which is
reasonably consistent with his historic practices.

(c)    Company Policies. The employment relationship between the parties shall
be governed by the general employment policies and practices of the Company and
of its parent, Salem Media Group, Inc., a Delaware corporation (“Parent”),
including without limitation the policies described in Section 10 of this
Agreement, except that when the terms of this Agreement differ from or are in
conflict with the Company’s or Parent’s general employment policies or
practices, this Agreement shall control.

(d)    Term. Executive’s term of employment under this Agreement shall commence
as of the date hereof (the “Effective Date”) and, subject to the terms hereof,
shall terminate on such date (the “Termination Date”) that is the earlier of:
(1) June 30, 2020, or (2) the termination of Executive’s employment pursuant to
Section 4 of this Agreement. The period from the Effective Date until the
Termination Date shall be defined herein as the “Term.”

2.    Compensation and Benefits.

(a)    Cash Salary. Executive shall receive for services to be rendered
hereunder an annual base salary (the “Base Salary”), at a rate of Two Hundred
Thousand Dollars ($200,000).

(b)    Participation in Benefit Plans. During the Term, Executive shall be
entitled to participate in any group insurance, hospitalization, medical,
dental, health and accident, disability, compensation or other plan or program
of the Parent or Company now existing or established hereafter to the extent
that he is eligible under the general provisions thereof. The Company may, in
its sole discretion and from time to time, amend, eliminate or establish
additional benefit programs as it deems appropriate. The availability and terms
of such benefit plans shall be set by the Board of Directors of Parent, or its
designated committee, and may change from time-to-time. Executive shall be
required to comply with all conditions attendant to coverage by the benefit
plans hereunder and shall be entitled to benefits only in accordance with the
terms and conditions of such plans as they may be enumerated from time to time.

(c)    Perquisites. During the Term, the Company shall provide Executive with
the perquisites and other fringe benefits generally made available to senior
executives of the Company and any such other benefits as the Board of Directors
of Parent, or its designated committee, may elect to grant from time-to-time
including the following:

(1)    Automobile Allowance. The Company shall provide Executive, at no cost to
Executive, the use of a company-owned or company-leased vehicle of a cost and
quality reasonably acceptable to the Company but, in any event, equal to or
exceeding the cost and quality of the vehicle presently used by Executive. The
Company shall pay, or reimburse Executive for, all costs associated with
operating, maintaining and insuring such automobile, provided such costs are
itemized and presented to the company in writing and in a form as then
prescribed by the Company in its policies for the reimbursement of employee
business expenses;



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 3 of 12

 

(2)    Life Insurance. The Company shall provide Executive the death benefit
provided under a split-dollar life insurance policy pursuant to a separate Split
Dollar Life Insurance Agreement dated January 10, 2011, and entered into by
Executive and the Company;

(3)    Regulatory Filings. The Company shall pay for all governmental and
regulatory filings required by Executive solely as a result of his position as
an officer or director of the Company or Parent, including, but not limited to,
all Section 16 filings required by Executive. For avoidance of doubt, such
filings would include SEC Forms 4 and 5 and Schedule 13G and FCC ownership
reports and transfer applications and would not include other filings required
in connection with the sale of company stock by Executive;

(4)    Regulatory Filings/Fees Associated with Option Exercises. In the event
Executive is required to make regulatory filings as a result of his exercise of
options granted him by the Company for the purchase of stock of the Parent, the
Company shall pay the cost of such filings, including any filing fee. The
benefits provided in this Section 2(c)(4) shall include full reimbursement for
any income and employment taxes applicable to such benefits;

(5)    Travel and Entertainment Expenses. Reasonable, bona-fide Company-related
entertainment and travel expenses incurred by Executive in accordance with the
Employee Handbook, Code of Ethical Conduct, Financial Code of Conduct and other
written policies, all as issued by the Company, relating thereto shall be
reimbursed or paid by the Company; and,

(6)     Health Benefit. Employer will pay the employee, spouse and dependents
portions of the monthly group health care premiums on behalf of Executive.

3.    Bonuses.

In addition to the other compensation of Executive as set forth herein, and
subject to the provisions of Section 4 hereof, Executive shall be eligible for
an annual merit bonus in an amount to be determined at the discretion of the
Board of Directors of the Company, which bonus may be paid in cash, stock, stock
options or a combination thereof.

4.    Termination of Employment.

(a)    Termination For Cause.

(1)    Termination; Payment of Accrued Salary. The Board may terminate
Executive’s employment with the Company at any time for Cause (as hereinafter
defined), immediately upon notice to Executive of the circumstances leading to
such termination for Cause. In the event that Executive’s employment is
terminated for Cause, Executive shall receive payment for all accrued salary
through the Termination Date, which in this event shall be the date upon which
notice of termination is given. The Company shall have no further obligation to
pay severance of any kind nor to make any payment in lieu of notice.



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 4 of 12

 

(2)    Definition of Cause. For the purposes of this Agreement, “Cause” shall
mean, without limitation, the following: (A) continued gross neglect,
malfeasance or gross insubordination in performing duties assigned to Executive;
(B) a conviction for a crime involving moral turpitude; (C) an egregious act of
dishonesty (including without limitation theft or embezzlement) in connection
with employment, or a malicious action by Executive toward Parent, Company, or
their affiliates or related entities (together with Parent, collectively
“Affiliates”); (D) a violation of the provisions of Section 6(a) hereof; (E) a
willful breach of this Agreement; (F) disloyalty; and (G) material and repeated
failure to carry out reasonably assigned duties or instructions consistent with
Executive’s position.

(b)    Termination by Executive. Executive shall have the right, at his
election, to terminate his employment with the Company by notice to the Company
to that effect: (1) if the Company shall have failed to substantially perform a
material condition or covenant of this Agreement (“Company’s Material Breach”)
or (2) if the Company materially reduces or diminishes Executive’s powers and
responsibilities hereunder; provided, however, that a termination under clauses
(1) and (2) of this Section 4(b) shall not be effective until Executive shall
have given notice to the Company specifying the claimed breach and, provided
such breach is curable, Company fails to correct the claimed breach within 30
days after the receipt of the applicable notice or such longer term as may be
reasonably required by the Company due to the nature of the claimed breach (but
within 10 days if the failure to perform is a failure to pay monies when due
under the terms of this Agreement).

(c)    Termination Upon Disability. The Company may terminate Executive’s
employment in the event Executive suffers any mental or physical impairment
which prevents Executive at any time during the Term from performing the
essential functions of his full duties for a period of 180 days within any 270
day period and Executive thereafter fails to return to work within 10 days of
notice by the Company of intention to terminate (“Disability”). After the
Termination Date, which in the event of a Disability shall be the date upon
which notice of termination is given, no further compensation shall be payable
under this Agreement except that Executive shall receive the accrued portion of
any salary and bonus through the Termination Date, less standard withholdings
for tax and social security purposes, payable, in the case of a bonus, upon such
date or over such period of time which is in accordance with the applicable
bonus plan plus severance equal to 100% of his then Base Salary for 15 months
without offset for any disability payments Executive may receive, payable in
equal monthly installments. After the Termination Date following a Disability,
any then unvested or time-vested stock options previously granted to Executive
by the Company shall become immediately one hundred percent (100%) vested.

(d)    Termination Without Cause. In the event that, during the Term,
Executive’s employment is terminated by the Company other than pursuant to
Section 4(a) or 4(c), or by Executive pursuant to Section 4(b), the Company
shall pay Executive as severance an amount equal to his then Base Salary for the
longer of six months or the remainder of the Term, less standard withholdings
for tax and social security purposes, payable in equal installments



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 5 of 12

 

over six consecutive months, or, if longer, the number of months remaining in
the Term, commencing immediately following termination, in monthly pro rata
payments commencing as of the Termination Date, plus the accrued portion of any
bonus through the Termination Date, less standard withholdings for tax and
social security purposes, payable, in the case of a bonus, upon such date or
over such period of time which is in accordance with the applicable bonus plan.

(e)    Benefits Upon Termination. All benefits provided under Section 2(b)
hereof shall be extended at the Executive’s cost, to the extent permitted by the
Company’s insurance policies and benefit plans, for six months after Executive’s
Termination Date, except (i) as required by law (e.g. COBRA health insurance
continuation election) or (ii) in the event of a termination by the Company
pursuant to Section 4(a).

(f)    Termination Upon Death. If Executive dies prior to the expiration of the
Term, the Company shall (1) continue coverage of Executive’s dependents (if any)
under all applicable benefit plans or programs of the type listed above in
Section 2(b) herein for a period of 12 months, to the extent permitted by the
Company’s insurance policies and benefit plans, and (2) pay to Executive’s
estate the accrued portion of any salary and bonus through the Termination Date,
less standard withholdings for tax and social security purposes, payable, in the
case of a bonus, upon such date or over such period of time which is in
accordance with the applicable bonus plan. After the Termination Date, which in
this event shall be the date of Executive’s death, any then unvested or
time-vested stock options previously granted to Executive by the Company shall
become immediately one hundred percent (100%) vested.

(g)    No Offset. Executive shall have no duty to mitigate any of his damages or
losses and the Company shall not be entitled to reduce or offset any payments
owed to Executive hereunder for any reason.

5.    Right of First Refusal on Corporate Opportunities.

During the Term, Executive agrees that he shall, prior to exploiting a Corporate
Opportunity (hereafter defined) for his own account or for the benefit of an
immediate family member’s account, offer the Company a right of first refusal
with respect to such Corporate Opportunity. For purposes of this Section 5,
“Corporate Opportunity” shall mean any business opportunity that is in the same
or a related business as any of the businesses in which the Company or any of
its Affiliates is involved. The determination as to whether a business
opportunity constitutes a Corporate Opportunity shall be made by the Nominating
and Corporate Governance Committee of Parent or a majority of the disinterested
and independent members of the Board, and their determination shall be based on
an evaluation of: (a) the extent to which the Corporate Opportunity is within
the Company’s or any of its Affiliates’ existing lines of business or its
existing plans to expand; (b) the extent to which the Corporate Opportunity
supplements the Company’s or any of its Affiliates’ existing lines of activity
or complements the Company’s or any of its Affiliates’ existing methods of
service; (c) whether the Company has available resources that can be utilized in
connection with the Corporate Opportunity; (d) whether the Company is legally or
contractually barred from utilizing the Corporate Opportunity; (e) the extent to
which utilization of the Corporate Opportunity by Executive would create
conflicts of



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 6 of 12

 

interest with the Company or any of its Affiliates; and (f) any other factors
the Nominating and Corporate Governance Committee or such disinterested and
independent Board members deem(s) appropriate under the circumstances.

6.    Executive’s Obligations.

(a)    Confidential Information. Executive agrees that, during the Term or at
any time thereafter:

(1)    Executive shall not use for any purpose other than the duly authorized
business of Company, or disclose to any third party, any information relating to
Company or any of its Affiliates which is proprietary to Company or any of its
Affiliates (“Confidential Information”), including any customer list, contact
information, rate schedules, programming, data, plans, intellectual property,
trade secret or any written (including in any electronic form) or oral
communication incorporating Confidential Information in any way (except as may
be required by law or in the performance of Executive’s duties under this
Agreement consistent with Company’s policies) regardless of whether or not such
information has been labeled as “confidential”; and

(2)    Executive shall comply with any and all confidentiality obligations of
Company to a third party, whether arising under a written agreement or
otherwise.

(b)     Work For Hire.

(1)    The results and proceeds of Executive’s services to Company, including,
without limitation, any works of authorship resulting from Executive’s services
during Executive’s employment with Company and/or any of its Affiliates and any
works in progress resulting from such services, shall be works-made-for-hire and
Company shall be deemed the sole owner of any and all rights of every nature in
such works, whether such rights are now known or hereafter defined or
discovered, with the right to use the works in perpetuity in any manner Company
determines in its sole discretion without any further payment to Executive. If,
for any reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to Company under the preceding sentence, then Executive
hereby irrevocably assigns and agrees to assign any and all of Executive’s
right, title and interest thereto, whether now known or hereafter defined or
discovered, and Company shall have the right to use the work in perpetuity in
any location and in any manner Company determines in its sole discretion without
any further payment to Executive.

(2)    Executive shall do any and all things which Company may deem useful or
desirable to establish or document Company’s rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright,
trademark and/or patent applications, assignments or similar documents and, if
Executive is unavailable or unwilling to execute such documents, Executive
hereby irrevocably designates the Chief Executive Officer of Parent or his
designee as Executive’s attorney-in-fact with the power to execute such
documents on Executive’s behalf. To the extent Executive has any rights in the
results and proceeds of Executive’s services under this Agreement that cannot be
assigned as described above, Executive unconditionally and irrevocably waives
the enforcement of such rights.



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 7 of 12

 

(3)     Works-made-for-hire do not include subject matter that meets all of the
following criteria: (A) is conceived, developed and created by Executive on
Executive’s own time without using the Company’s or any of its Affiliate’s
equipment, supplies or facilities or any trade secrets or confidential
information, (B) is unrelated to the actual or reasonably anticipated business
or research and development of Company or any of its Affiliates of which
Executive is or becomes aware; and (C) does not result from any work performed
by Executive for Company or any of its Affiliates.

(c)    Return of Property. All documents, data, recordings, equipment or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for Executive and utilized by
Executive in the course of Executive’s employment with Company or any of its
Affiliates shall remain the exclusive property of Company and shall not be
removed from the premises of the Company under any circumstances whatsoever
without the prior written consent of the Company, except when (and only for the
period) necessary to carry out Executive’s duties hereunder, and if removed
shall be immediately returned to the Company upon any termination of his
employment and no copies thereof shall be kept by Executive; provided, however,
that Executive shall be entitled to retain documents reasonably related to his
prior interest as a shareholder. Upon termination of employment, Executive shall
promptly return all property of Company or any of its Affiliates.

(d)    Use of Executive’s Name, Image and Likeness. Company may make use of
Executive’s name, photograph, drawing or other likeness in connection with the
advertising or the giving of publicity to Company, Parent or a program broadcast
or content provided by Company, Parent or any Affiliates. In such regard,
Company may make recordings, transcriptions, videotapes, films and other
reproductions of any and all actions performed by Executive in his or her
capacity as an Executive of Company, including without limitation any voice-over
or announcing material provided by Executive (collectively “Executive
Performances”). Company shall have the right to broadcast, display, license,
assign or use any Executive Performances on a royalty-free basis without
additional compensation payable to Executive.

7.    Noninterference.

While employed by the Company and for a period of two years thereafter,
Executive agrees not to interfere with the business of the Company by directly
or indirectly soliciting, attempting to solicit, inducing, or otherwise causing
any executive or material employee of the Company or any of its Affiliates to
terminate his or her employment in order to become an employee, consultant or
independent contractor to or for any other Company.

8.    Noncompetition.

Because of the need to protect the Company’s business interests, including
confidential information known by Executive, and as consideration for Company’s
offer to



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 8 of 12

 

employ Executive for the Term, Executive agrees that during the Term and for a
period of two years thereafter, he shall not, without the prior consent of the
Company, directly or indirectly, be employed by, be connected with, or have an
interest in, as an employee, consultant, officer, director, partner, stockholder
or joint venturer, in any person or entity owning, managing, controlling,
operating or otherwise participating or assisting in any business that is in
competition with the business of the Company or any of its Affiliates (a) during
the Term, in any location, and (b) for the two-year period following the
termination of this Agreement, in any province, state or jurisdiction in the
United States in which the Company or any of its Affiliates was conducting
business at the date of termination of Executive’s employment and continues to
do so thereafter; provided, however, that the foregoing shall not prevent
Executive from being a stockholder of less than one percent of the issued and
outstanding securities of any class of a corporation listed on a national
securities exchange or designated as national market system securities on an
interdealer quotation system by the National Association of Securities Dealers,
Inc. Notwithstanding the foregoing, this paragraph shall not operate to limit
Executive’s ability to provide non-confidential information to, serve on the
board of directors of, or be employed by any 501(c)(3) organization, including
any such organization operating non-commercial radio station(s).

9.    Remedies.

Executive acknowledges that a breach or threatened breach by Executive of any of
the provisions of Sections 5, 6, 7 or 8 will result in the Company and its
stockholders suffering irreparable harm which cannot be calculated or fully or
adequately compensated by recovery of monetary damages alone. Accordingly,
Executive agrees that the Company shall be entitled to interim, interlocutory
and permanent injunctive relief, specific performance and other equitable
remedies, in addition to any other relief to which the Company may become
entitled should there be such a breach or threatened breach.

10.    Personal Conduct.

Executive agrees to promptly and faithfully comply with all present and future
policies, requirements, directions, requests and rules and regulations of the
Company in connection with the Company’s business, including without limitation
the policies and requirements set forth in Parent’s Employee Handbook, Code of
Ethical Conduct and Financial Code of Conduct. Executive further agrees to
comply with all laws and regulations pertaining to Executive’s employment with
the Company. Executive hereby agrees not to engage in any activity that is in
direct conflict with the essential interests of the Company or any of its
Affiliates. Executive hereby acknowledges that nothing set forth in the Employee
Handbook, Code of Ethical Conduct or Financial Code of Conduct or any other
policy issued by the Company or Parent shall be deemed to create a separate
contractual obligation, guarantee or inducement between Executive and the
Company.



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 9 of 12

 

11.    Indemnification.

The Company shall indemnify Executive to the fullest extent permitted by law, in
effect at the time of the subject act or omission, and shall advance to
Executive reasonable attorneys’ fees and expenses as such fees and expenses are
incurred (subject to an undertaking from Executive to repay such advances if it
shall be finally determined by a judicial decision which is not subject to
further appeal that Executive was not entitled to the reimbursement of such fees
and expenses). Executive shall be entitled to the protection of any insurance
policies that the Company may elect to maintain generally for the benefit of its
directors and officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding (other than
any action, suit or proceeding arising under or relating to this Agreement) to
which Executive may be made a party by reason of his being or having been a
director, officer or employee of the Company or any of its Affiliates, or his
serving or having served any other enterprise as a director, officer or employee
at the request of the Company. The Company covenants to maintain during
Executive’s employment for the benefit of Executive (in his capacity as an
officer and director of the Company) Directors’ and Officers’ Insurance
providing benefits to Executive no less favorable, taken as a whole, than the
benefits provided to the other senior executives of the Company by the
Directors’ and Officers’ Insurance maintained by the Company on the date hereof;
provided, however, that the Board may elect to terminate Directors’ and
Officers’ Insurance for all officers and directors, including Executive, if the
Board determines in good faith that such insurance is not available or is
available only at unreasonable expense.

12.    Miscellaneous.

(a)    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of (1) personal delivery (including personal
delivery by e-mail or fax), (2) on the first day after mailing by overnight
courier, or (3) on the third day after mailing by first class mail, to the
recipient at the address indicated below:

To the Company:

Salem Communications Holding Corporation

4880 Santa Rosa Road

Camarillo, California 93012

Attention: Christopher J. Henderson, Executive Vice President, General Counsel &
Secretary

To Executive:

Stuart W. Epperson

3780 Will Scarlet Road

Winston-Salem, NC 27104

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 10 of 12

 

(b)    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable by a court of competent jurisdiction from which no
further appeal lies or is taken, that provision shall be deemed to be severed
herefrom, and all remaining provisions of this Agreement shall not be affected
thereby and shall remain valid and enforceable.

(c)    Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral. Without limiting the generality of the
foregoing, except as provided in this Agreement, all understandings and
agreements, written or oral, relating to the employment of Executive by the
Company or the payment of any compensation or the provision of any benefit in
connection therewith or otherwise, are hereby terminated and shall be of no
further force and effect.

(d)    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together shall constitute one and the same agreement.

(e)    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors and assigns, except that Executive may not assign any of
his duties hereunder and he may not assign any of his rights hereunder without
the prior written consent of the Company.

(f)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

(g)    Attorneys’ Fees. If any legal proceeding is necessary to enforce or
interpret the terms of this Agreement, or to recover damages for breach
therefore, the prevailing party shall be entitled to reasonable attorney’s fees,
as well as costs and disbursements, in addition to other relief to which he or
it may be entitled.

(h)    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of the State of California.

(i)    Resolution of Disputes. Company and Executive mutually agree to resolve
any and all legal claims arising from or in any way relating to Executive’s
employment with Company through mediation or, if mediation does not resolve the
claim or dispute within ten (10) days of notice demanding mediation, by binding
arbitration under the Federal Arbitration Act subject to the terms and
conditions provided below. Notwithstanding the foregoing, insured workers’
compensation claims (other than wrongful discharge claims) and claims for
unemployment insurance are excluded from arbitration under this Agreement. This
Agreement does not prevent the filing of charges with administrative agencies
such as the Equal



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 11 of 12

 

Employment Opportunity Commission, the National Labor Relations Board, or
equivalent state agencies. Arbitration shall be conducted in Ventura County,
California in accordance with any of the following, at Executive’s election:
(a) the JAMS® Employment Rules of Procedure, or (b) the rules of procedure
issued by another alternative dispute resolution service mutually acceptable to
Executive and Company. Any award issued in accordance with this Section 12(i)
shall be rendered as a judgment in any trial court having competent
jurisdiction. Company shall pay the arbitration fees and expenses, less any
filing fee amount the Executive would otherwise have to pay to pursue a
comparable lawsuit in a United States district court in the jurisdiction where
the dispute arises or state court in the jurisdiction where the dispute arises,
whichever is less. All other rights, remedies, exhaustion requirements, statutes
of limitations and defenses applicable to claims asserted in a court of law
shall apply in the arbitration. Executive expressly waives any presumption or
rule, if any, which requires this Agreement to be construed against the Company.

(j)    Integration. This Agreement comprises the entire understanding of the
parties with respect to the subject matter and shall supersede all other prior
written or oral agreements, including without limitation the Old Employment
Agreement.

{Continued on the following page.}



--------------------------------------------------------------------------------

Employment Agreement

Stuart W. Epperson

Page 12 of 12

 

(k)    Survival; Modification of Terms. No change in Executive’s duties or
salary shall affect, alter, or otherwise release Executive from the covenants
and agreements contained herein. All post-termination covenants, agreements,
representations and warranties made herein by Executive shall survive the
expiration or termination of this Agreement or employment under this Agreement
in accordance with their respective terms and conditions.

IN WITNESS WHEREOF, the parties have executed this agreement effective as of the
date first written above.

 

    “EXECUTIVE”    

/s/ Stuart W. Epperson

    Stuart W. Epperson    

“COMPANY”

    SALEM COMMUNICATIONS HOLDING CORPORATION     By:  

/s/ Edward G. Atsinger III

      Edward G. Atsinger III       Chief Executive Officer

I hereby certify that the terms and conditions of this Employment Agreement have
been reviewed and approved by the Compensation Committee of Salem Media Group,
Inc.

 

Effective Date: July 1, 2019    

/s/ Keet Lewis

    Keet Lewis     Chairman of the Compensation Committee,     Salem Media
Group, Inc.